Undersigned:
Karl Burden — EL Bey™
C/O 804 Grimes Road, Hampton, Virginia
Non-domestic without the U.S.

THIS IS A PRIVATE COMMUNICATION BETWEEN THE PARTIES
NOTICE TO AGENT IS NOTICE TO PRINCIPAL *** NOTICE TO PRINCIPAL IS

NOTICE TO AGENT
APPLICABLE TO ALL SUCCESSORS AND ASSIGNS

 

CONSTRUCTIVE NOTICE OF CONDITIONAL
ACCEPTANCE

And REQUEST TO ABATE PUBLIC PROCEEDINGS INCLUDING BUT NOT
LIMITED TO hearing dated: February 3, 2021 Case #4:20-CR=00017
In the United States District Court for the Eastern District of Virginia
Newport New Criminal Court

Date: October 5, 2020

Respondents: G. Zachary Terwilliger, Francesca L. Bartolomey, and Grace E. Albinson Prosecuting
District Attorneys

United States Department of Justice, Tax Division

Southern Criminal Enforcement Section

150 M. Street, N.E.

4 Constitution Square, Mail Stop: 1.1505

Washington, D.C. 20002

Certified Mail # 70191640000050378483

Re: Request to appear dated: 22, October 2020 And REQUEST TO ABATE PUBLIC
PROCEEDINGS, And Notice of Counterclaim

COMES NOW, Karl Burden — EL Bey™. Secured Party Creditor and Executive Trustee for
the private trust Known as Carl L. Burden®, any derivatives and variations in the use and or
spelling thereof, hereafter “Defendant”.

The undersigned received correspondence regarding “Plea offer in United States v. Carl L. Burden
(4:20-cr-17) dated: June 9, 2020 a copy attached hereto and incorporated herein by reference as
“Exhibit A.”, hereafter OFFER from G. Zachary Terwilliger, Francesca L. Bartolomey, and Grace E.
Albinson, Attorneys for the United States hereafter Respondents.

The undersigned conditionally accepts the Respondents OFFER upon proof of claim that:

1. This matter was not setoff, settled and closed on October 164, 2020 and or any other
dates thereafter or before when Undersigned Accepted for Value, Returned for Value, for
setoff, settlement, and Closure of all Charges.

At this time the Undersigned is requesting abatement of your public proceedings processes,
including but not limited to the hearing of October 22, 2020 at 10:00 a.m., pending the
outcome of the Counterclaim that is attached hereto and contained herein as “Exhibit B”
hereinafter. You may reach the Undersigned at phone number supra. Please advise the
Undersigned of Respondent’s acceptance of the Undersigned’s request for abated that the
matter is abatement of Respondent’s process due to the matter being settled and further
consideration of the matter does not constitute barratry on the court and an attempt to
stultify the creditor. If the Undersigned does not hear from Respondents to the contrary in
writing, it is agreed that the matter is abated pursuant to the terms and conditions of this
letter.

Respondents has ten (10) days from receipt of this CONSTRUCTIVE NOTICE OF
CONDITIONAL ACCEPTANCE, hereafter “NOTICE”, and the enclosed AFFIDAVIT OF
SPECIFIC NEGATIVE AVERMENT, hereafter “AFFIDAVIT”, to respond on a point-by-
point basis, via sworn affidavit, under Respondent’s full commercial liability, signing under
penalty of perjury that the facts contained therein are true, correct, complete and not
misleading. Mere declarations are an insufficient response. If an extension of time is
needed by the Respondents to properly answer, please request said time extension in writing
to the Undersigned. All responses must be mailed to the Undersigned through the third-
party witness and address given below.

Sincerely.

al Gilt Ag

Authorized Representative

Please direct response to:
Karl Burden — EL Bey™
c/o 804 Grimes Road
Hampton, Virginia
Non-domestic without the U.S.

Cc:

Attachments: Exhibits C — Affidavit of Common Law Trademark, D — General Power of Attorney
U.S.P.S. First Class Pre — Paid Mail

AFFIDAVIT OF SPECIFIC NEGATIVE AVERMENT

The Undersigned Affiant Karl Burden — EL Bey™, hereafter “Affiant”, does solemnly affirm,
declare and state as follows:

1. Affiant is competent to state the matters set forth herein;
2. Affiant has knowledge of the facts stated herein;

3. All the facts herein stated are true, correct and complete, admissible as evidence. If
called upon as a witness, Affiant will testify to their Veracity;

4. Tender for setoff, settlement, and closure of an obligation tendered and refused is not a
debt discharged [UCC 3-603” If tender of payment of an obligation to pay an instrument
is made to a person entitled to enforce the instrument and the tender is refused, there is
a discharge, to the extent of the amount of the tender.”] making further public
prosecution moot;

5. Affiant is the only Authorized Representative of the Defendant Carl L. Burden, [“ A legal
entity dba Carl BurdenC” ] any derivatives and variations in the use and or spelling
thereof;

6. Respondents to be personally converted on all liability as surety in the listed terms of
notices for use of the Copyright/Tradename of Carl L. Burden© dba CARL BURDEN@ in
this matter to Secured Party

7. Respondents are agents of an executive department and branch within the government,
which requires the written approval of the United States appointed leaders as follows:

a. Donald J. Trump, Oath officer, executive Power, and President of the United
States of America
b. Ali members of Congress, the legislators, Law makers, and the approving
authority for the United States of America
c. William P. Barr, Attorney General and Chief Law Enforcement Officer of the
United States of America
d. Steven Mnuchin, Secretary of the Treasury and Banker for the United States
e. Michael E. Vorowitz, Inspector General and chief investigator for the United
States of America
8. Failing to accept the Undersighed’s acceptance of the original charging instrument
(Which is accepted for Value, returned for Value) does not constitute incurring personally
all liability or damages for the Undersigned/defendant for non-appearance and any
refusal in whole or in part of this Counterclaim must be in writing.

FURTHER AFFIANT SAYETH NOT
 

 

Karl Burden - EL Bey

c/o 804 Grimes Road

Hampton Virginia
Non-domestic without the US

NOTICE TO ACCEPT YOUR OFFER TO AMEND INDICTIMENT /

CONDITIONAL ACCEPTANCE
NOTIVE TO THE AGENT IS NOTICE TO THE PRINCIPAL
NOTICE TO THE PRINCIPAL IS NOTICE TO AGENT
(Applicable to all Successors and Assigns)

Date: October 13, 2020

To: Fernando Galindo, Clerk of Court

UNITED STATES DISTRICT
Newport News Division

2400 West Avenue
Newport News, VA 23607

Re: Accepting Order to move Case and Conditional Acceptance of David J. Novak
decisions of the Court (CARL L. BURDEN)

Case #4:20-CR-00017

Dear Sir:

Thank you very much for your offer to preside over this matter. I’m confident the clerk of the
court would not offer to appoint a Judge (David J. Novak) (officer of the court) such as you
unless they were of the highest caliber. As you are aware that a Notice was given that you
are either to Recuse yourself as of October 6, 2020 for rights violations or the Undersigned
conditionally accepts your offer as an Article IIT Public Official of the Defendant CARL L.
BURDEN® and Public Judicial Article III courts on the condition that:

1. You accept private asset compensation payments, and:

2. You accept failure to honor Oath of Office results in commercial liability to
Secured Party based on the fee schedule, and:

3. Use only Judicial Common Law actions in settlement, and closure, and:

4. Be personally converted on all liability as surety for the Defendant, and:

NOTICE: Copyright of tradename/trademark CARL INWOCDBURDEN ® including any and all directives and variations in the spelling and use
thereof, i.e. NOT fimited to all capitalized names: under Copyright 1973]. by Kari Burden EL Bey which incur the same. All rights reserved. Said
common-law/trade-name/trademark, CAR BURDEN® | may neither be used nor reproduced, neither in whole nor in part, in any manner
whatscever, without the prior, express, written consent and acknowledgment of the stated above. All fiduciary relationships shall be governed
by the Fiduciary—shield Doctrine. pg.

 

 
 

 

5. You provide evidence on court records that use of a copyright© tradename
‘trademark without authorization not prejudice, and:

6. You provide evidence on the records of the court that you did not
trespassed upon the rights in this matter, and:

7. This court approves said terms and conditions 1-7 herein in writing prior
to any acceptance by the Undersigned authorized representative.

This notice to you and the court is to conditionally accept your offer change the
Indictment you approved on 10/05/2020 as follows:

1. I conditionally accept your offer of the above date to change the Indictment in
this matter on conditions that you provide evidence on the records that you
should not Recuse yourself for Prejudice and violations of Rights.

2. I conditionally accept your offer to change the Indictment on conditions that you
provide on the records of the court that Karl Burden — E] Bey is a Corporation
and not a Native man.

3. I conditionally accept your offer to GRANT the Agents permission to use the
copyright trademark/tradename Carl L. Burden on conditions that the Native
Man is not there to setoff, settle and close out the account (case) and also request
adjournment of 10 days so that I can complete the Process of the administrative
process which is done by mail and the Government's Agents be required to
respond to their CONSTRUCTIVE NOTICE OF CONDITIONAL ACCEPTANCE
and AFFIDAVIT in the allotted time.

4, I conditional accept your offer of Statement and acceptance in the records of the
court the Agents of the Government alleged statements as facts on conditions the
you provide evidence on the court records that they followed a chain of custody in
February 2020 to September 2020 when they filed for change in the indictment.

5. I conditional accept you offer of evidence in the Government's Agents statement
of their discover after the Grand Jury indictment on conditions that they did not
commit Perjury and bring Fraud upon the court.

6. I conditionally accept the Agent’s Filings, Statements, and filing of Briefs in this
matter on conditions that they are in Affidavit form as evidence in the courts
records and not just statements.

7. Iconditionally accept your offer of the STANDARD OF REVIEW, ANALYSIS
AND CONCLUCION, and your acceptance and use of all on conditions that your
decisions were not Predujice and you did not violate your Oath of office when you
accept charging a Corporation, not a man in your Amendment Grant.

This NOTICE CONDITIONAL ACCEPTANCE is intended as a complete exclusive statement of
the terms of the agreement between the parties as a “FINAL EXPRESSION IN A RECORD” as it
relates to the appointment/assignment of any Article HI Judicial Judges, Officers and Agents or not,
of any Article III Judicial courts in this matter.

NOTICE: Copyright of tradename/trademark CARL LINWOODBURDEN ® including any and all directives and variations in the spelling and use
thereof, i.e. NOT limited to all capitalized names: under Copyright 1973]. by Karl Burden EL Bey which incur the same. All rights reserved. Said
common-law/trade-name/trademark, CAR BURDEN® {| may neither be used nor reproduced, neither in whole nor in part, in any manner
whatsoever, without the prior, express, written consent and acknowledgment of the stated above. Ali fiduciary relationships shall be governed

by the Fiduciary — shield Doctrine. pg.

 

 
 

 

Please exercise ordinary care, as the party entitled to enforce these instruments, to ensure that
All debt or credit transactions ledgered to account CARL L. BURDEN®, including any derivative
and variations in the use and spellings thereof are done do in the best interest of the United

States Treasury.

Thank you for your consideration, and I look forward to a relationship that is mutually
Beneficial to all parties involved.

Sincerely

Without Prejudice UCC 1-308
By: LAG ALL

Karl Burden — EL Bey, Authorized Representative

Karl Burden - EL Bey

c/o 804 Grimes Road

Hampton Virginia
Non-domestic without the US

NOTICE: Copyright of tradename/trademark CARL LINWOODBURDEN ® including any and all directives and variations in the spelling and use
thereof, i.e. NOT limited to all capitalized names: under Copyright 1973]. by Karl Burden EL Bey which incur the same. All rights reserved. Said
common-law/trade-name/trademark, CAR BURDEN® | may neither be used nor reproduced, neither in whole nor in part, in any manner
whatsoever, without the prior, express, written consent and acknowledgment of the stated above. All fiduciary relationships shall be governed

by the Fiduciary —shield Doctrine. pe.

 

 
Case 4:20-tr-00017-DJN-DEM Document 29 Filed 10/06/20 Page 1 of 2 PagelD# 103

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF VIRGINIA

Newport News Division
UNITED STATES OF AMERICA,
v. Criminal No. 4:20cr17 (DJN)
KARL BURDEN-EL BEY,
Defendant.
ORDER

This matter comes before the Court on its own initiative. Trial for this matter is currently
scheduled to begin with jury selection on February 1, 2021, in the Newport News Courthouse.
However, the Court is considering rescheduling all proceedings to take place in the
undersigned’s courtroom at the Spotswood W. Robinson III and Robert R. Merhige, Jr., Federal
Courthouse, Courtroom 6300, in Richmond, Virginia. Accordingly, the Court hereby ORDERS
the parties to file a document setting forth whether they have an objection to rescheduling all
proceedings in this case to take place in Richmond, Virginia. To the extent a party has such an
objection, that party is further ORDERED to state the basis for the objection. The parties shall
file their respective positions by October 16, 2020.

With respect to pretrial management, the Court is taking additional steps to alleviate
some of the concerns associated with COVID-19 and civil unrest, and to reduce the likelihood of
requiring an in-person visit to our Courthouse for a juror whose service may be deferred to a
later date based on current circumstances. Specifically, the Court will be sending a questionnaire
to all prospective jurors that the parties and the Court will use to strike jurors for cause without
their physical presence. To prepare a questionnaire for this case, the Court hereby DIRECTS the

Clerk to file the attached sample questionnaire as a separate entry on the docket. Based on the
Case 4:20-cr-00017-DJN-DEM Document 29 Filed 10/06/20 Page 2 of 2 PagelD# 104

format of the sample questionnaire, the Court hereby ORDERS the parties to file not later than
October 23, 2020, proposed questions for the section of the questionnaire titled “Case-Specific
Questions,” as well as any specific objections to the questions under the remaining sections.

Each party shall have until October 24, 2020, to file objections to the other party’s proposed
questions, and the Court will rule on those objections in issuing a final questionnaire to be sent to
the panel of prospective jurors,

After the Court receives the responses to the jury questionnaires, copies of the responses
will be provided to counsel. The Court will then hear strikes for cause based on the
questionnaire responses during the final pretrial conference. Further information on the jury
selection process will be shared with counsel in the coming weeks.

Let the Clerk file a copy of this Order electronically and notify all counsel of record.

David J. Novak
United States District Judge

It is so ORDERED.

Richmond, Virginia
Date: October 6. 2020
 

 

CERTIFICATE OF SERVICE

| hereby certify that a true and accurate copy of the foregoing was mailed first-class,
postage pre-paid, U.S. District Court Clerk office, 2400 West Avenue, Newport News,
Virginia Republic 23607-0000 on October *16", 2020

Without Prejudice, UCC 1-308

Karl Burden - EL Bey, POA, Principal and the paramount
Security Interest Holder, For CARL L/BURDEN
ALL RIGHTS RESERVED

NOTICE: Copyright of tradename/trademark CARL LINWOODBURDEN ® including any and all directives and variations in the spelling and use
thereof, i.e. NOT limited to all capitalized names: under Copyright 1973). by Karl Burden EL Bey which incur the same. All rights reserved. Said
common-law/trade-name/trademark, CAR BURDEN® | may neither be used nor reproduced, neither in whole nor in part, in any manner
whatsoever, without the prior, express, written consent and acknowledgment of the stated above. All fiduciary relationships shall be governed

by the Fiduciary—shield Doctrine. pg.

 

 
 

 

FURTHER AFFIANT SAYETH NOT

Commercial Affidavit Oath and Verification

Virginia Republic )
) affirmed and subscribed
Newporr News )
Lf Geno Fon

I, Karl Burden — EL Bey, Secured Party Creditor, under my unlimited liability and
Commercial Oath, proceeding in good faith, being of sound mind, having fiyst-hand knowledge, affirm,
itor

state, and declare under penalty of perjury under ™ 0 . Gp
| Burden —EL Bey, Secured # edi

ALL RIGHTS RESERVED

   
  

JURAT
State of Virginia )
) ss:

ON THIS A 6 DAY of Lypfober ; 2020 before me,
The undersigned Notary Public, personally appeared La rl Bard “£ 0 By

And provided satisfactory evidence that he was that individual man. In my presence he
executed the foregoing instrument for the purposes stated therein and acknowledged that
said execution was by his free act and deed

Seal

 

Witness my hand and official seal. DANIEL R TASILLO

NOTARY PUBLIC
REGISTRATION # 7723796

COMMONWEALTH OF VIRGINIA
‘ MY COMMISSION EXPIRES
SEPTEMBER 30, 2021

 

 

 

NOTICE: Copyright of tradename/trademark CARL LINWOODBURDEN ® including any and all directives and variations in the spelling and use
thereof, i.e. NOT limited to ail capitalized names: under Copyright 1973]. by Karl Burden EL Bey which incur the same. All rights reserved. Said
common-law/trade-name/trademark, CAR BURDEN® | may neither be used nor reproduced, neither in whole nor in part, in any manner
whatsoever, without the prior, express, written consent and acknowledgment of the stated above. All fiduciary relationships shall be governed

by the Fiduciary — shield Doctrine. pg.

 

 
 

 

Undersigned:
Karl Burden — EL Bey™
C/O 804 Grimes Road, Hampton, Virginia
Non-domestic without the U.S.

THIS IS A PRIVATE COMMUNICATION BETWEEN THE PARTIES
NOTICE TO AGENT IS NOTICE TO PRINCIPAL *** NOTICE TO PRINCIPAL IS

NOTICE TO AGENT
APPLICABLE TO ALL SUCCESSORS AND ASSIGNS

YT T (\T

W Tf * j
NOLICEH

= i.

CONSTRUCTIVE NOTICE OF CONDITIONAL
ACCEPTANCE

And REQUEST TO ABATE PUBLIC PROCEEDINGS INCLUDING BUT NOT
LIMITED TO hearing dated: February 3, 2021 Case #4:20-CR=00017
In the United States District Court for the Eastern District of Virginia
Newport New Criminal Court

Date: October 13, 2020

Respondents: David J. Novak, United States District Judge
UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF VIRGINIA
Certified Mail # 70191640000050378490

Re: Request to appear dated: 29, October 2020 And REQUEST TO ABATE PUBLIC
PROCEEDINGS, And Notice of Counterclaim

COMES NOW, Kar! Burden — EL Bey®. Principal and the Paramount Security Interest
Holder on all matters concerning my Corporation and private trust Known as Carl L. Burden®©, any
derivatives and variations in the spelling and use thereof, hereafter alleged “Defendant”.

The undersigned received correspondence regarding “MEMORAND ORDER in United States v.
CARL L. BURDEN (4:20-cr-17) dated: October 5, 2020 a copy attached hereto and incorporated

NOTICE: Copyright of tradename/trademark CARL LINWOODBURDEN ® including any and all directives and variations in the spelling and use
thereof, i.e. NOT limited to all capitalized names: under Copyright 1973]. by Karl Burden EL Bey which incur the same. All rights reserved. Said
common-law/trade-name/trademark, CAR BURDEN® | may neither be used nor reproduced, neither in whole nor in part, in any manner
whatsoever, without the prior, express, written consent and acknowledgment of the stated above. All fiduciary relationships shall be governed

by the Fiduciary —shield Doctrine. D2.

 

 
 

 

herein by reference as “Exhibit A.”, hereafter :ORDER from David J. Novak, United States Judge
for the United States hereafter Respondents.

The undersigned conditionally accepts the Respondents OFFER upon proof of claim that:

CC:

1. This matter was not setoff, settled and closed on October 26t», 2020 and or any other
dates thereafter or before when Undersigned Accepted for Value, Returned for Value, for
setoff, settlement, and Closure of all Charges.

At this time the Undersigned is requesting abatement of your public proceedings processes,
including but not limited to the hearing of October 29th, 2020 at 10:00 a.m., pending the
outcome of the Counterclaim that is attached hereto and contained herein as “Exhibit B”
hereinafter. You may reach the Undersigned at phone number supra. Please advise the
Undersigned of Respondent’s acceptance of the Undersigned’s request for abated that the
matter is abatement of Respondent’s process due to the matter being settled and further
consideration of the matter does not constitute barratry on the court and an attempt to
stultify the creditor. If the Undersigned does not hear from Respondents to the contrary in
writing, it is agreed that the matter is abated pursuant to the terms and conditions of this
letter.

Respondents has ten (10) days from receipt of this CONSTRUCTIVE NOTICE OF
CONDITIONAL ACCEPTANCE, hereafter “NOTICE”, and the enclosed AFFIDAVIT OF
SPECIFIC NEGATIVE AVERMENT, hereafter “AFFIDAVIT”, to respond on a point-by-
point basis, via sworn affidavit, under Respondent’s full commercial liability, signing under
penalty of perjury that the facts contained therein are true, correct, complete and not
misleading. Mere declarations are an insufficient response. If an extension of time is
needed by the Respondents to properly answer, please request said time extension in writing
to the Undersigned. All responses must be mailed to the Undersigned through the third-
party witness and address given below.

Sincerely.

Without Prejudice UCC 1-308

ff

Authorized Representative

   

Please direct response to:
Karl Burden - EL Bey®
c/o 804 Grimes Road
Hampton, Virginia
Non-domestic without the U.S.

Attachments: Exhibits A, B, C

NOTICE: Copyright of tradename/trademark CARL LINWOODBURDEN ® including any and all directives and variations in the spelling and use
thereof, i.e. NOT limited to all capitalized names: under Copyright 1973). by Karl Burden EL Bey which incur the same. All rights reserved. Said
common-law/trade-name/trademark, CAR BURDEN® | may neither be used nor reproduced, neither in whole nor in part, in any manner
whatsoever, without the prior, express, written consent and acknowledgment of the stated above. All fiduciary relationships shall be governed

by the Fiduciary — shield Doctrine. D2.

 

 
 

 

U.S.P.S. First Class Pre — Paid Mail

AFFIDAVIT OF SPECIFIC NEGATIVE AVERMENT

The Undersigned Affiant Karl Burden — EL Bey®, hereafter “Affiant”, does solemnly affirm,
declare and state as follows:

1.

2.

Affiant is competent to state the matters set forth herein;
Affiant has knowledge of the facts stated herein;

All the facts herein stated are true, correct, and complete, admissible as evidence. If
called upon as a witness, Affiant will testify to their Veracity;

Tender for setoff, settlement, and closure of an obligation tendered and refused is not a
debt discharged [UCC 3-603” If tender of payment of an obligation to pay an instrument
is made to a person entitled to enforce the instrument and the tender is refused, there is
a discharge, to the extent of the amount of the tender.”] making further public
prosecution moot;

Affiant is the only Authorized Representative of the Defendant Carl L. Burden, [* A legal
entity dba Carl Burden” ] any derivatives and variations in the use and or spelling
thereof;

Respondent to be personally converted on all liability as surety in the listed terms of
notices for use of the Copyright/Tradename of Carl L. Burden® dba CARL BURDEN® in
this matter to principal and the paramount Security interest holder on all matters
concerning his Corporation

Respondent is an legislative appointee of an executive branch within the government,
which requires approval and the acceptance of an Oath of Office prior to taking his office
by the United States appointed leaders as follows:

a. Donald J. Trump, Oath officer, executive Power and appointment, and President
of the United States of America

b. Members of Congress, legislators, Law makers, and approving authority for the
United States of America

c. John Roberts, Chief justice, U.S. Supreme Court of the United States of America

Failing to accept the Undersigned’s acceptance of the original charging instrument

(Which is accepted for Value, returned for Value) does not constitute incurring personally
all liability or damages for the Undersigned/defendant for non-appearance and any
refusal in whole or in part of this Counterclaim must be in writing.

FURTHER AFFIANT SAYETH NOT

NOTICE: Copyright of tradename/trademark CARL UNWOODBURDEN ® including any and all directives and variations in the spelling and use
thereof, i.e. NOT limited to ail capitalized names: under Copyright 1973}. by Kar! Burden EL Bey which incur the same. All rights reserved. Said
common-law/trade-name/trademark, CAR BURDEN® | may neither be used nor reproduced, neither in whole nor in part, in any manner
whatsoever, without the prior, express, written consent and acknowledgment of the stated above. Ail fiduciary relationships shall be governed

by the Fiduciary — shield Doctrine. pg.

 

 
 

 

Karl Burden - EL Bey

c/o 804 Grimes Road

Hampton Virginia
Non-domestic without the US

NOTICE TO ACCEPT YOUR OFFER TO AMEND INDICTIMENT /

CONDITIONAL ACCEPTANCE
NOTIVE TO THE AGENT IS NOTICE TO THE PRINCIPAL
NOTICE TO THE PRINCIPAL IS NOTICE TO AGENT
(Applicable to all Successors and Assigns)

Date: October 13, 2020

To: Fernando Galindo, Clerk of Court

UNITED STATES DISTRICT
Newport News Division

2400 West Avenue
Newport News, VA 23607

Re: Accepting Order to move Case and Conditional Acceptance of David J. Novak
decisions of the Court (CARL L. BURDEN)

Case #4:20-CR-00017

Dear Sir:

Thank you very much for your offer to preside over this matter. I’m confident the clerk of the
court would not offer to appoint a Judge (David J. Novak) (officer of the court) such as you
unless they were of the highest caliber. As you are aware that a Notice was given that you
are either to Recuse yourself as of October 6, 2020 for rights violations or the Undersigned
conditionally accepts your offer as an Article IIT Public Official of the Defendant CARL L.
BURDEN® and Public Judicial Article III courts on the condition that:

1. You accept private asset compensation payments, and:

2. You accept failure to honor Oath of Office results in commercial liability to
Secured Party based on the fee schedule, and:

38. Use only Judicial Common Law actions in settlement, and closure, and:

4. Be personally converted on all liability as surety for the Defendant, and:

NOTICE: Copyright of tradename/trademark CARL LINWOODBURDEN ® including any and all directives and variations in the spelling and use
thereof, i.e. NOT limited to all capitalized names: under Copyright 1973]. by Karl Burden Et Bey which incur the same. All rights reserved. Said
common-law/trade-name/trademark, CAR BURDEN® | may neither be used nor reproduced, neither in whole nor in part, in any manner
whatsoever, without the prior, express, written consent and acknowledgment of the stated above. All fiduciary relationships shall be governed

by the Fiduciary — shield Doctrine. pg.

 

 
 

 

5. You provide evidence on court records that use of a copyright© tradename
‘trademark without authorization not prejudice, and:

6. You provide evidence on the records of the court that you did not
trespassed upon the rights in this matter, and:

7. This court approves said terms and conditions 1-7 herein in writing prior
to any acceptance by the Undersigned authorized representative.

This notice to you and the court is to conditionally accept your offer change the
Indictment you approved on 10/05/2020 as follows:

1. I conditionally accept your offer of the above date to change the Indictment in
this matter on conditions that you provide evidence on the records that you
should not Recuse yourself for Prejudice and violations of Rights.

2. Iconditionally accept your offer to change the Indictment on conditions that you
provide on the records of the court that Karl Burden — El Bey is a Corporation
and not a Native man.

3. I conditionally accept your offer to GRANT the Agents permission to use the
copyright trademark/tradename Carl L. Burden on conditions that the Native
Man is not there to setoff, settle and close out the account (case) and also request
adjournment of 10 days so that I can complete the Process of the administrative
process which is done by mail and the Government's Agents be required to
respond to their CONSTRUCTIVE NOTICE OF CONDITIONAL ACCEPTANCE
and AFFIDAVIT in the allotted time.

4. I conditional accept your offer of Statement and acceptance in the records of the
court the Agents of the Government alleged statements as facts on conditions the
you provide evidence on the court records that they followed a chain of custody in
February 2020 to September 2020 when they filed for change in the indictment.

5. I conditional accept you offer of evidence in the Government's Agents statement
of their discover after the Grand Jury indictment on conditions that they did not
commit Perjury and bring Fraud upon the court.

6. I conditionally accept the Agent’s Filings, Statements, and filing of Briefs in this
matter on conditions that they are in Affidavit form as evidence in the courts
records and not just statements.

7. I conditionally accept your offer of the STANDARD OF REVIEW, ANALYSIS
AND CONCLUCION, and your acceptance and use of all on conditions that your
decisions were not Predujice and you did not violate your Oath of office when you
accept charging a Corporation, not a man in your Amendment Grant.

This NOTICE CONDITIONAL ACCEPTANCE is intended as a complete exclusive statement of
the terms of the agreement between the parties as a “FINAL EXPRESSION IN A RECORD?” as it
relates to the appointment/assignment of any Article ITI Judicial Judges, Officers and Agents or not,
of any Article III Judicial courts in this matter.

NOTICE: Copyright of tradename/trademark CARL LINWOODBURDEN ® including any and all directives and variations in the spelling and use
thereof, i.e. NOT limited to all capitalized names: under Copyright 1973). by Karl Burden EL Bey which incur the same. All rights reserved. Said
common-law/trade-name/trademark, CAR BURDEN® { may neither be used nor reproduced, neither in whole nor in part, in any manner
whatsoever, without the prior, express, written consent and acknowledgment of the stated above. All fiduciary relationships shall be governed

by the Fiduciary — shield Doctrine. pg.

 

 
we

 

 

Please exercise ordinary care, as the party entitled to enforce these instruments, to ensure that
All debt or credit transactions ledgered to account CARL L. BURDEN®, including any derivative
and variations in the use and spellings thereof are done do in the best interest of the United
States Treasury.

Thank you for your consideration, and I look forward to a relationship that is mutually
Beneficial to all parties involved.

Sincerely

ithout ale, UCC 1-308

 

Karl Burden — EL Bey, Authorized denvesenialiys

Karl Burden - EL Bey

c/o 804 Grimes Road

Hampton Virginia
Non-domestic without the US

NOTICE: Copyright of tradename/trademark CARL LINWOODBURDEN ® including any and all directives and variations in the spelling and use
thereof, i.e. NOT limited to all capitalized names: under Copyright 1973]. by Karl Burden EL Bey which incur the same. All rights reserved. Said
common-law/trade-name/trademark, CAR BURDEN® | may neither be used nor reproduced, neither in whole nor in part, in any manner
whatsoever, without the prior, express, written consent and acknowledgment of the stated above. All fiduciary relationships shall be governed

by the Fiduciary — shield Doctrine. pe. _

 

 
 

 

NOTICE TO ACCEPTED OFFER TO AMEND INDICITMENT /

CONDITIONAL ACCEPTANCE
NOTIVE TO THE AGENT IS NOTICE TO THE PRINCIPAL
NOTICE TO THE PRINCIPAL IS NOTICE TO AGENT
(Applicable to all Successors and Assigns)

Date: October 13, 2020

To: Fernando Galindo, Clerk of Court

UNITED STATES DISTRICT
Newport News Division

2400 West Avenue
Newport News, VA 23607

Re: Accepting Offer to Amend Indictment and Conditional Acceptance of David J.
Novak decisions of the Court (CARL L. BURDEN)

Case #4:20-CR-00017

Dear Sir:

Thank you very much for your offer to preside over this matter. I’m confident the clerk of the
court would not offer to appoint a Judge (David J. Novak) (officer of the court) such as you
unless they were of the highest caliber. As you are aware that a Notice was given that you
are either to Recuse yourself as of October 6, 2020 for rights violations or the Undersigned
conditionally accepts your offer as an Article [II Public Official of the Defendant CARL L.
BURDEN® and Public Judicial Article ITI courts on the condition that:

1. You accept private asset compensation payments, and:
2. You accept failure to honor Oath of Office results in commercial liability to
Secured Party based on the fee schedule, and:
3. Use only Judicial Common Law actions in settlement, and closure, and:
Be personally converted on all liability as surety for the Defendant, and:
You provide evidence on court records that use of a copyright© tradename
‘trademark without authorization not prejudice, and:
6. You provide evidence on the records of the court that no
Trespassed of rights occur in this matter, and:
7. This court approves said terms and conditions 1-7 herein in writing prior
to any acceptance by the Undersigned authorized representative.

ou

NOTICE: Copyright of tradename/trademark CARL LINWOODBURDEN © including any and all directives and variations in the spelling and use
thereof, i.e. NOT limited to all capitalized names: under Copyright 1973). by Karl Burden EL Bey which incur the same. All rights reserved. Said
common-law/trade-name/trademark, CAR BURDEN® [ may neither be used nor reproduced, neither in whole nor in part, in any manner
whatsoever, without the prior, express, written consent and acknowledgment of the stated above. All fiduciary relationships shall be governed

by the Fiduciary — shield Doctrine. pg.

 

 
 

 

This notice to you and the court is to conditionally accept your offer of the
MEMORANDUM ORDER you approved on 10/05/2020 as follows:

1. I conditionally accept your offer of the above date and rescheduling all
proceedings to take place in Richmond, Virginia on conditions that you provide
evidence on the records that you should not Recuse yourself for Prejudice and
violations of Rights.

2. I conditionally accept your offer to be in Richmond, Virginia on conditions that
you provide on the records of the court that Karl Burden — El Bey isa
Corporation and not a Native man.

3. I conditionally accept your offer to state the basis for objection and conditioned
upon on conditions that the Native Man is not there to setoff, settle and close out
the account (case) and also request adjournment of 10 days so that I can complete
the Process of the administrative process which is done by mail and the
Government’s Agents be required to respond to their CONSTRUCTIVE NOTICE
OF CONDITIONAL ACCEPTANCE and AFFIDAVIT in the allotted time.

This NOTICE CONDITIONAL ACCEPTANCE is intended as a complete exclusive statement of
the terms of the agreement between the parties as a “FINAL EXPRESSION IN A RECORD?’ as it
relates to the appointment/assignment of any Article III Judicial Judges, Officers and Agents or not,
of any Article III Judicial courts in this matter.

Please exercise ordinary care, as the party entitled to enforce these instruments, to ensure that
All debt or credit transactions ledgered to account CARL L. BURDEN®, including any derivative
and variations in the use and spellings thereof are done do in the best interest of the United
States Treasury.

Thank you for your consideration, and I look forward to a relationship that is mutually
Beneficial to all parties involved.

Sincerely

Without Prejudice noes 1-308
wl BML fet

Karl Burden — EL Bey, Authorized Representative

NOTICE: Copyright of tradename/trademark CARL LINWOODBURDEN ® including any and all directives and variations in the spelling and use
thereof, i.e. NOT limited to all capitalized names: under Copyright 1973). by Karl Burden EL Bey which incur the same. All rights reserved. Said
common-law/trade-name/trademark, CAR BURDEN® | may neither be used nor reproduced, neither in whole nor in part, in any manner
whatsoever, without the prior, express, written consent and acknowledgment of the stated above. All fiduciary relationships shall be governed

by the Fiduciary —shield Doctrine. Dg.

 

 
 

 

NOTICE TO ACCEPTED MEMORANDUM OFFER TO CHANGE

INDICTMENT / CONDITIONAL ACCEPTANCE
NOTIVE TO THE AGENT IS NOTICE TO THE PRINCIPAL
NOTICE TO THE PRINCIPAL IS NOTICE TO AGENT
(Applicable to all Successors and Assigns)

Date: October 13, 2020

To: Fernando Galindo, Clerk of Court

UNITED STATES DISTRICT
Newport News Division

2400 West Avenue
Newport News, VA 23607

Re: Accepting Memorandum Offer and Conditional Acceptance of David J. Novak
decisions of the Court (CARL L. BURDEN)

Case #4:20-CR-00017

Dear Sir:

Thank you very much for your offer to preside over this matter. I’m confident the clerk of the
court would not offer to appoint a Judge (David J. Novak) (officer of the court) such as you
unless they were of the highest caliber. As you are aware that a Notice was given that you
are either to Recuse yourself as of October 6, 2020 for rights violations or the Undersigned
conditionally accepts your offer as an Article III Public Official of the Defendant CARL L.
BURDEN® and Public Judicial Article III courts on the condition that:

1. You accept private asset compensation payments, and:

2. You accept failure to honor Oath of Office results in commercial liability to
Secured Party based on the fee schedule, and:

3. Use only Judicial Common Law actions in settlement, and closure, and:

4. Be personally converted on all liability as surety for the Defendant, and:

5. You provide evidence on court records that use of a copyright© tradename

‘trademark without authorization not prejudice, and:

You provide evidence on the records of the court that no

>

NOTICE: Copyright of tradename/trademark CARL LINWOODBURDEN ® including any and all directives and variations in the spelling and use
thereof, i.e. NOT limited to all capitalized names: under Copyright 1973]. by Karl Burden EL Bey which incur the same. All rights reserved. Said
common-law/trade-name/trademark, CAR BURDEN® {| may neither be used nor reproduced, neither in whole nor in part, in any manner
whatsoever, without the prior, express, written consent and acknowledgment of the stated above. All fiduciary relationships shall be governed

by the Fiduciary — shield Doctrine. pg.

 

 
 

 

Trespassed of rights occur in this matter, and:
Ts This court approves said terms and conditions 1-7 herein in writing prior
to any acceptance by the Undersigned authorized representative.

This notice to you and the court is to conditionally accept your offer of the
MEMORANDUM ORDER you approved on 10/05/2020 as follows:

1. I conditionally accept your offer of the above date and rescheduling all
proceedings to take place in Richmond, Virginia on conditions that you provide
evidence on the records that you should not Recuse yourself for Prejudice and
violations of Rights.

2. I conditionally accept your offer to be in Richmond, Virginia on conditions that
you provide on the records of the court that Kar] Burden — E] Bey is a
Corporation and not a Native man.

3. Iconditionally accept your offer to state the basis for objection and conditioned
upon on conditions that the Native Man is not there to setoff, settle and close out
the account (case) and also request adjournment of 10 days so that I can complete
the Process of the administrative process which is done by mail and the
Government's Agents be required to respond to their CONSTRUCTIVE NOTICE
OF CONDITIONAL ACCEPTANCE and AFFIDAVIT in the allotted time.

This NOTICE CONDITIONAL ACCEPTANCE is intended as a complete exclusive statement of
the terms of the agreement between the parties as a “FINAL EXPRESSION IN A RECORD?” as it
relates to the appointment/assignment of any Article III Judicial Judges, Officers and Agents or not,
of any Article II] Judicial courts in this matter.

Please exercise ordinary care, as the party entitled to enforce these instruments, to ensure that
All debt or credit transactions ledgered to account CARL L. BURDEN®, including any derivative
and variations in the use and spellings thereof are done do in the best interest of the United
States Treasury.

Thank you for your consideration, and I look forward to a relationship that is mutually
Beneficial to all parties involved.

Sincerely

 

Karl Burden — EL Bey, Authorized Representative

NOTICE: Copyright of tradename/trademark CARL LINWOODBURDEN ® including any and all directives and variations in the spelling and use
thereof, i.e. NOT limited to all capitalized names: under Copyright 1973]. by Karl Burden EL Bey which incur the same. All rights reserved. Said
common-law/trade-name/trademark, CAR BURDEN® | may neither be used nor reproduced, neither in whole nor in part, in any manner
whatsoever, without the prior, express, written consent and acknowledgment of the stated above. All fiduciary relationships shall be governed
by the Fiduciary —shield Doctrine. pg. |

 

 
 

 

FURTHER AFFIANT SAYETH NOT

Commercial Affidavit Oath and Verification

Virginia Republic )
) affirmed and subscribed
NewpertNews )

I, Karl Burden — EL Bey, Secured Party Creditor, under my unlimited liability and

  

Commercial Oath, proceeding in good faith, being of sound mind, having first-hand knowledge, affirm,
state, and declare under penalty of perjury under the ZZ,
Karl Burdeff— ey, Secure Creditor
ALL RIGHTS RESERVED
JURAT
State of Virginia )
) ss:
Newport-News- )

ONTHIS_46__ DAY of Celeb 20.2 before me,
The undersigned Notary Public, personally appeared Ze [ Borden 7 Fa bey

And provided satisfactory evidence that he was that individual man. In my presence he
executed the foregoing instrument for the purposes stated therein and acknowledged that
said execution was by his free act and deed

Seal

 

Witness my hand and official seal. OANIEL R TASILLO

NOTARY PUBLIC
REGISTRATION # 7723796
~ COMMONWEALTH OF VIRGINIA
MY COMMISSION EXPIRES
SEPTEMBER 30, 2021

 

 

 

NOTICE: Copyright of tradename/trademark CARL LINWOODB8URDEN ® including any and all directives and variations in the spelling and use
thereof, i.e. NOT limited to all capitalized names: under Copyright 1973]. by Kari Burden EL Sey which incur the same. All rights reserved. Said
common-law/trade-name/trademark, CAR BURDEN® | may neither be used nor reproduced, neither in whole nor in part, in any manner
whatsoever, without the prior, express, written consent and acknowledgment of the stated above. All fiduciary relationships shall be governed

by the Fiduciary — shield Doctrine. pg.

 

 
h77W! Bindeo Indo, Chek oP Cher?
Wwe? SWE Letr bx or
We por Wess Ddgyor
PYOE West fuente
Neew)po-fplen's uit
